NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BIG SKY CIVIL TR,                               No. 20-35897

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00050-BMM

 v.
                                                MEMORANDUM*
BANK OF AMERICA, NA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Big Sky Civil TR appeals pro se from the district court’s judgment

dismissing its action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal on the basis of res

judicata. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly dismissed Big Sky Civil TR’s action as barred by

the doctrine of res judicata because David Steven Braun, who is in privity with Big

Sky Civil TR, previously brought a federal action alleging nearly identical claims

against the same defendant that resulted in a final judgment on the merits. See

Mpoyo, 430 F.3d at 987-88 (elements of federal res judicata; claims are identical if

they arise from the same transactional nucleus of facts); see also Taylor v. Sturgell,

553 U.S. 880, 894-95 (2008) (discussing requirements for non-party preclusion).

Contrary to Big Sky Civil TR’s contention, the district court properly applied

federal preclusion law because the prior judgment was rendered by a federal court

exercising federal-question jurisdiction. See Media Rights Techs., Inc. v. Microsoft

Corp., 922 F.3d 1014, 1021 n.6 (9th Cir. 2019) (“[If] the decision to be given

preclusive effect was rendered by a federal court exercising federal-question

jurisdiction, federal common law determines whether preclusion applies.”).

      Big Sky Civil TR’s motion for oral argument (Docket Entry No. 4) is

denied.

      AFFIRMED.




                                          2                                     20-35897